Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 3, 4, 6-18, 20, 26, 31-33, 35-36, 44, 53, 54, 57, 61, 62, 63, 82, 83 are pending.

Election/Restrictions
Applicant's election of Group I without traverse in the reply filed on 09/02/2022 is acknowledged. Applicant elects breast cancer as the species.
Claims 9, 35-36, 44, 53, 54, 62, 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and a nonelected species, there being no allowable generic or linking claim.
Claims 1, 2, 3, 4, 6-8, 10-18, 20, 26, 31-33, 57, 61, 63, 82 are examined herein on the merits so far as they read on the elected species. 
In view of the art, species ovarian cancer, and colon cancer are also examined herein.

Claim Objections
Claims 31-32 are objected to because of the following informalities:  Claims 31-32 are missing the recitation “The method of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "The method of any one of claims 58-62" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claims 58-60 are cancelled.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1, 3, 6, 7, 8, 11, 13, 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soong (US 2017/0143737, PTO-1449).
Soong discloses a method of treating cancer in human comprising administering Compound A which is instant Compound I. See claims 4, 32-35, 37. Soong teaches that combination of olaparib (50 mg/kg) and Compound A (950 mg/kg) significantly inhibited tumor growth of BRCA2-deficient triple-negative breast cancer patient-derived xenograft (PDX) model i.e meets administration of compound A to a subject wherein the subject has BRCA2 mutation (see instant claim 17, and instant Specification teaches that mutation can be loss-of-function of the BRCA2 gene…see instant claim 17; para [0031]; [0147] where it is taught that BRCA2 mutation can be deletion of BRCA2 gene). See page 28, paras [0404]; see page 6, para [0086] FIG. 8A-8C wherein compound A treatment on chemokine expression in BRCA2 wild type and mutant PDX-derived breast cancer cells is taught. It is taught that Compound A inhibits cell proliferation of human Lymphoma cell lines. See page 27, para [0391]-[0392]; see Example 3, paras [0405]-[0409] for anticancer activity of Compound A on BRCA1 negative and BRCA1 positive human ovarian cancer cell lines i.e meets administration of compound A to a subject wherein the subject has BRCA2 mutation. Soong teaches that the methods described therein are useful for treating a human subject. See para [0072]; para [0115]. A dosage form therein can contain compound A or a salt thereof in an amount of 5 mg, 10 mg, ….or 500 mg. See para [0380]; para [0358], wherein an amount of 50 mg to 300 mg of compound A is taught. It is taught that depending on the patients’ condition and the intended therapeutic effect, the dosing frequency of compound A can be once a week, once every two weeks, one to four times per month. See para [0278]. It is taught that compound A can be administered intravenously. See paras [0288], [0372], [0377].
Soong anticipates instant claims.
Note: Instant specification para [0075], recites that “patient” or “subject” includes humans and animals. Thus, subject in the instant method claims is interpreted as in vivo (human and animals) or in vitro.



2) Claim(s) 1, 3, 6, 7, 8, 11, 13, 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryckman (US 20170166590, PTO-1449).
Ryckman discloses a method of treating cancer in a subject wherein the cancer comprises cancer cells harboring defects in breast cancer I (BRCA1), breast cancer 2 (BRCA2) or cancer cells deficient in BRCA1 and/or BRCA2 comprising administering a therapeutically effective amount of crystalline form of Compound 1 which is instant Compound I. See claims 1, 69, 70, 71, 74-77; claims 80-88. 
Ryckman anticipates instant claims.

3) Claim(s) 1, 3, 6, 7, 8, 11, 13, 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Nature Communications, 2017, pages 1-18, PTO-892).
Xu et al. discloses that CX-5461 (instant compound 1) is a G-quadruplex stabilizer with toxicity against BRCA deficiencies in cancer cells. It is taught that CX-5461 is now in advanced phase I clinical trial for human patients with BRCA1/2 deficient tumors. See abstract. The specific toxicity of CX-5461 against BRCA1/2 deficient cells was seen in cells lines of colon, breast, ovary in human. See page 14, left hand column bottom para. Treatment of BRCA2 / and WT colorectal cancer DLD1 cells; BRCA2 deficient ovarian cancer cell line PEO1 vs the BRCA2 proficient C4-2 and BRCA2 proficient and knockout breast tumour cells derived from p53 knockout mouse (BRCA2 / ; p53 / (KB2P 1.21) vs BRCA2 þ  cells) with CX-5461 is disclosed i.e meets administration of compound A to a subject wherein the subject has BRCA2 mutation. In all these cells BRCA2-deficient cells were more sensitive to CX-5461. See page 2, right hand column, paras 1-3.
Note: Instant Specification teaches that mutation can be loss-of-function of the BRCA2 gene…see instant claim 17; para [0031]; [0147] where it is taught that BRCA2 mutation can be deletion of BRCA2 gene.
Xu et al. anticipates instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4) Claim(s) 1, 3, 6, 7, 8, 11, 13, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2019/0374550, PTO-1449).
Liu et al. discloses a method of treating cancer in a subject comprising administering a therapeutically effective amount of Compound I or a salt and/or solvate thereof which is instant Compound I or a composition comprising compound I. See para [0005], claims 214-230. Liu et al. discloses that compound I significantly inhibited tumor growth of BRCA2-deficeint triple-negative breast cancer patient-derived xenograft model. See page 65, Example 12, Example 13. Compound I was administered on 3 breast cancer patients. See Example 14; pages 65-66, TABLE 24. Adult patients with advanced hematological cancer received one dose of 100 mg/m2, 170 mg/m2, and 200 mg/m2 formulation comprising compound I by IV infusion. See Example 17, page 73. The compound I therein can be administered intravenously. See para [0467]. It is taught that the lyophilized forms of compound I is administered in a dose of 50 mg/m2, 150 mg/m2….1000 mg/m2 to cancer patient. See paras [0478]-[0482]. It is taught that the compound I can be administered in a four-week treatment cycle comprising one administration weekly. See para [0483].
Liu et al. anticipates instant claims.
The applied reference has a common Assignee/Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5) Claim(s) 2, 4, 10, 12, 14-16, 18, 20, 26, 31, 32, 33, 57, 61, 63, 82 are rejected under 35 U.S.C. 103 as being unpatentable over Soong (US 2017/0143737, PTO-1449) as applied to claims 1, 3, 6, 7, 8, 11, 13, 17 above.
Soong is applied as discussed above. 
Soong does not explicitly teach administration of the amounts as in instant claims 18, 20, 26, 57, 61, 63.
Soong does not explicitly teach administration of the compound A in a 28-day cycle as in instant claims 32, 33, 82.
It would have been obvious to a person of ordinary skill in the art to administer a dose as in instant claims 18, 20, 26, 57, 61, 63 to a subject such as human to treat breast cancer, ovarian cancer. It has been held that it is within the skill in the art to select optimal parameters, such as effective amounts of active agents to be administered, in order to achieve a beneficial effect. The amount of a specific dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, in order to achieve a beneficial effect. Soong teaches a dosage form therein can contain compound A or a salt thereof in an amount of 5 mg, 10 mg, ….or 500 mg. See para [0380]; para [0358], wherein an amount of 50 mg to 300 mg of compound A is taught.
It would have been obvious to a person of ordinary skill in the art to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 to a subject such as human. One of ordinary skill in the art would have been motivated to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 with reasonable expectation of success of treating breast cancer, ovarian cancer. Soong teaches that depending on the patients’ condition and the intended therapeutic effect, the dosing frequency of compound A can be once a week, once every two weeks, one to four times per month. See para [0278].
The reference teaches that the dosage and administration period can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. 
Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
The recitation wherein “the composition provides a plasma compounds I AUC……….” is the property of the composition on administration, it is pointed out that Soong renders obvious administration of a dose as in instant claim 57, the property is necessarily present or rendered obvious. 
Soong teaches that compound A can be administered intravenously. See paras [0288], [0372], [0377].
Soong does not explicitly teach administration of combination of olaparib (50 mg/kg) and Compound A (950 mg/kg) to a breast cancer subject that has a PALB2 mutation as in instant claims 2, 4, 10, 12, 14-16.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a combination of olaparib (50 mg/kg) and Compound A (950 mg/kg) to a breast cancer subject that has a PALB2 mutation as in instant claims 2, 4, 10, 12, 14-16 because 1) Soong discloses a method of treating cancer in human comprising administering Compound A which is instant Compound I, and 2) Soong also teaches that combination of olaparib (50 mg/kg) and Compound A (950 mg/kg) significantly inhibited tumor growth of BRCA2-deficient triple-negative breast cancer patient-derived xenograft (PDX) model. One of ordinary skill in the art would have been motivated to administer a combination of olaparib (50 mg/kg) and Compound A 950 mg/kg) to a breast cancer subject that has a PALB2 mutation as in instant claims 2, 4, 10, 12, 14-16 with reasonable expectation of success of treating breast cancer.

6) Claim(s) 2, 4, 10, 12, 14-16, 18, 20, 26, 31, 32, 33, 57, 61, 63, 82 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0374550, PTO-1449) as applied to claims 1, 3, 6, 7, 8, 11, 13, 17 above.
Liu et al. is applied as discussed above.
Liu et al. does not explicitly teach administration of the amounts as in instant claims 18, 20, 26, 57, 61, 63 for treating breast cancer where the subject has a BRCA2 mutation.
Liu et al.  does not explicitly teach administration of the compound I in a 28-day cycle as in instant claims 32, 33, 82 for treating breast cancer where the subject has a BRCA2 mutation.
It would have been obvious to a person of ordinary skill in the art to administer a dose of compound I or a composition comprising compound I as in instant claims 18, 20, 26, 57, 61, 63 to a subject such as human for treating breast cancer where the subject has a BRCA2 mutation. It has been held that it is within the skill in the art to select optimal parameters, such as effective amounts of active agents to be administered, in order to achieve a beneficial effect. The amount of a specific dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, in order to achieve a beneficial effect. 
It would have been obvious to a person of ordinary skill in the art to administer compound I in a 28-day cycle as in instant claims 32, 33, 82 to a subject such as human. One of ordinary skill in the art would have been motivated to administer compound I in a 28-day cycle as in instant claims 32, 33, 82 with reasonable expectation of success of treating breast cancer. 
Liu et al. teaches that the lyophilized forms of compound I is administered in a dose of 50 mg/m2, 150 mg/m2….1000 mg/m2 to cancer patient. See paras [0478]-[0482]. It is taught that the compound I can be administered in a four-week treatment cycle comprising one administration weekly. See para [0483].
The reference teaches that the dosage and administration period can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. 
Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
The recitation wherein “the composition provides a plasma compounds I AUC……….” is the property of the composition on administration, it is pointed out that Liu et al.  renders obvious administration of a dose as in instant claim 57, the property is necessarily present or rendered obvious. 
Liu et al. does not explicitly teach administration of compound I to a breast cancer subject that has a PALB2 mutation as in instant claims 2, 4, 10, 12, 14-16.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I to a breast cancer subject, wherein the subject has a PALB2 mutation as in instant claims 2, 4, 10, 12, 14-16 because 1) Liu et al. discloses a method of treating cancer in human comprising administering Compound I, and 2) Liu et al. also teaches that compound I inhibited tumor growth of BRCA2-deficient triple-negative breast cancer patient-derived xenograft (PDX) model. One of ordinary skill in the art would have been motivated to administer compound I to a breast cancer subject that has a PALB2 mutation as in instant claims 2, 4, 10, 12, 14-16 with reasonable expectation of success of treating breast cancer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1, 2, 3, 4, 6, 7, 8,10-18, 20, 26, 31-33, 57, 61, 63, 82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, 40, 41, 46, 48 of copending Application No. 17/465,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of compound I or a salt or solvate thereof where the subject has a PALB2 mutation and/or a BRCA2 mutation; drawn to method of treating cancer in a subject comprising administering a pharmaceutical composition comprising compound I or a salt or solvate thereof and a carrier or excipient at a dose of about 50 mg to about 650 mg (as in instant claim 35) where the subject has a PALB2 mutation and/or a BRCA2 mutation. Claims of ‘336 are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of a liquid composition comprising compound I or a salt or solvate thereof and a carrier or excipient wherein the composition comprises less than about 0.1 % impurities, where the cancer is PALB2 mutated or a BRCA2 mutated. 
‘336 does not explicitly teach administration of the amounts as in instant claims 18, 20, 26, 57, 61, 63.
‘336 does not explicitly teach administration of the compound A in a 28-day cycle as in instant claims 32, 33, 82.
It would have been obvious to a person of ordinary skill in the art to administer a dose as in instant claims 18, 20, 26, 57, 61, 63 to a subject such as human. It has been held that it is within the skill in the art to select optimal parameters, such as effective amounts of active agents to be administered, in order to achieve a beneficial effect. The amount of a specific dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, in order to achieve a beneficial effect.
It would have been obvious to a person of ordinary skill in the art to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 to a subject such as human. One of ordinary skill in the art would have been motivated to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 with reasonable expectation of success of treating breast cancer. 
Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
The recitation wherein “the composition provides a plasma compounds I AUC……….” is the property of the composition on administration, it is pointed out that ‘336 renders obvious administration of a dose as in instant claim 57, the property is necessarily present or rendered obvious. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I to a breast cancer subject that has a PALB2 mutation and BRCA2 gene mutation as in instant claims 14-17 because 1) ‘336 discloses a method of treating cancer comprising administering Compound I, and 2) ‘336 teaches Compound I is administered to a subject to treat cancer wherein cancer is a BRCA2 or PALB2 mutated cancer. One of ordinary skill in the art would have been motivated to administer compound I to a breast cancer subject that has a PALB2 mutation and BRCA2 gene mutation as in instant claims 14-17 with reasonable expectation of success of treating breast cancer.
It would have been obvious to a person of ordinary skill in the art to administer compound I or a salt thereof intravenously, since intravenous administration of anti-cancer agents is well known.
Further, claims of ‘336 are obvious over instant claims, since it would be obvious to administer a liquid composition comprising compound I or a salt or solvate thereof in a carrier or excipient, since instant claims teach administration of composition comprising compound I or a salt or solvate thereof in a carrier or excipient. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



2) Claims 1, 2, 3, 4, 6, 7, 8,10-18, 20, 26, 31-33, 57, 61, 63, 82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16-19, 21-25 of copending Application No. 17/394,541 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of compound I or a salt or solvate thereof where the subject has a PALB2 mutation and/or a BRCA2 mutation; drawn to method of treating cancer in a subject comprising administering a pharmaceutical composition comprising compound I or a salt or solvate thereof and a carrier or excipient at a dose of about 50 mg to about 650 mg (as in instant claim 35) where the subject has a PALB2 mutation and/or a BRCA2 mutation. Claims of ‘541 are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of a composition comprising N-oxide of compound I or a salt thereof, wherein the cancer is A BRCA2 mutant or BRCA2 deficient cancer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I to a breast cancer subject that has a PALB2 mutation and/or BRCA2 gene mutation as in instant claims because 1) 541 teaches N-oxide of Compound I is administered to a subject to treat cancer, 2) ‘541 teaches N-oxide of Compound I is administered to a subject to treat cancer wherein cancer is a BRCA2. One of ordinary skill in the art would have been motivated to administer compound I to a breast cancer subject that has a PALB2 mutation and BRCA2 gene mutation as in instant claims with reasonable expectation of success of treating breast cancer.
‘541 does not explicitly teach administration of the amounts as in instant claims 18, 20, 26, 57, 61, 63.
‘541 does not explicitly teach administration of the compound A in a 28-day cycle as in instant claims 32, 33, 82.
It would have been obvious to a person of ordinary skill in the art to administer a dose as in instant claims 18, 20, 26, 57, 61, 63 to a subject such as human. It has been held that it is within the skill in the art to select optimal parameters, such as effective amounts of active agents to be administered, in order to achieve a beneficial effect. The amount of a specific dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, in order to achieve a beneficial effect.
It would have been obvious to a person of ordinary skill in the art to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 to a subject such as human. One of ordinary skill in the art would have been motivated to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 with reasonable expectation of success of treating breast cancer. 
Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
The recitation wherein “the composition provides a plasma compounds I AUC……….” is the property of the composition on administration, it is pointed out that ‘541 renders obvious administration of a dose as in instant claim 57, the property is necessarily present or rendered obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3) Claims 1, 2, 3, 4, 6, 7, 8,10-18, 20, 26, 31-33, 57, 61, 63, 82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-75, 78-79 of copending Application No. 17/034,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of compound I or a salt or solvate thereof where the subject has a PALB2 mutation and/or a BRCA2 mutation; drawn to method of treating cancer in a subject comprising administering a pharmaceutical composition comprising compound I or a salt or solvate thereof and a carrier or excipient at a dose of about 50 mg to about 650 mg (as in instant claim 35) where the subject has a PALB2 mutation and/or a BRCA2 mutation. Claims of ‘578 are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of compound A (instant compound I) or a salt or solvate thereof; and at least one agent that induces immune checkpoint blockade
‘578 does not explicitly teach administration of the amounts as in instant claims 18, 20, 26, 57, 61, 63.
‘578 does not explicitly teach administration of the compound A or a composition comprising compound A in a 28-day cycle as in instant claims 32, 33, 82.
It would have been obvious to a person of ordinary skill in the art to administer a dose as in instant claims 18, 20, 26, to a subject such as human or a composition comprising compound A as in instant claims 57, 61, 63. It has been held that it is within the skill in the art to select optimal parameters, such as effective amounts of active agents to be administered, in order to achieve a beneficial effect. The amount of a specific dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, in order to achieve a beneficial effect.
It would have been obvious to a person of ordinary skill in the art to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 to a subject such as human. One of ordinary skill in the art would have been motivated to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 with reasonable expectation of success of treating breast cancer. 
Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
The recitation wherein “the composition provides a plasma compounds I AUC……….” is the property of the composition on administration, it is pointed out that ‘578 renders obvious administration of a dose as in instant claim 57, the property is necessarily present or rendered obvious. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I to a breast cancer subject that has a PALB2 mutation and BRCA2 gene mutation as in instant claims 2, 4, 10, 12, 14-17 because 1) because ‘578 teaches Compound A (instant compound I) is administered to a subject to treat cancer, and 2) ‘578 teaches Compound A (instant compound I) is administered to a subject to treat cancer wherein cancer is a BRCA2 mutated cancer. One of ordinary skill in the art would have been motivated to administer compound A to a breast cancer subject that has a PALB2 mutation and/or BRCA2 gene mutation as in instant claims 2, 4, 10, 12, 14-17 with reasonable expectation of success of treating breast cancer.
It would have been obvious to a person of ordinary skill in the art to administer compound A or a salt thereof intravenously, since intravenous administration of anti-cancer agents is well known.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

		4) Claims 1, 2, 3, 4, 6, 7, 8,10-18, 20, 26, 31-33, 57, 61, 63, 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,229,654. Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of compound I or a salt or solvate thereof where the subject has a PALB2 mutation and/or a BRCA2 mutation; drawn to method of treating cancer in a subject comprising administering a pharmaceutical composition comprising compound I or a salt or solvate thereof and a carrier or excipient at a dose of about 50 mg to about 650 mg (as in instant claim 35) where the subject has a PALB2 mutation and/or a BRCA2 mutation. Claims of ‘654 are drawn to a method of treating ameliorating a BRCA1 and/or BRCA2-deficient cancer in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of Compound A (instant compound I) pharmaceutically acceptable salt thereof, wherein the BRCA1 and/or BRCA2-deficient cancer is selected from the group consisting of breast and ovarian cancer. 
‘654 does not explicitly teach administration of the amounts as in instant claims 18, 20, 26, 57, 61, 63.
‘654 does not explicitly teach administration of the compound A or a composition comprising compound A in a 28-day cycle as in instant claims 32, 33, 82.
It would have been obvious to a person of ordinary skill in the art to administer a dose as in instant claims 18, 20, 26, to a subject such as human or a composition comprising compound A as in instant claims 57, 61, 63. It has been held that it is within the skill in the art to select optimal parameters, such as effective amounts of active agents to be administered, in order to achieve a beneficial effect. The amount of a specific dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, in order to achieve a beneficial effect.
It would have been obvious to a person of ordinary skill in the art to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 to a subject such as human. One of ordinary skill in the art would have been motivated to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 with reasonable expectation of success of treating breast cancer. 
Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
The recitation wherein “the composition provides a plasma compounds I AUC……….” is the property of the composition on administration, it is pointed out that ‘654 renders obvious administration of a dose as in instant claim 57, the property is necessarily present or rendered obvious. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound A to a breast cancer subject that has a PALB2 mutation and BRCA2 gene mutation as in instant claims 2, 4, 10, 12, 14-17 because 1) ‘654 teaches Compound A (instant compound I) is administered to a subject to treat cancer, and 2) ‘654 teaches Compound A (instant compound I) is administered to a subject to treat cancer wherein cancer is a BRCA2 mutated cancer. One of ordinary skill in the art would have been motivated to administer compound A to a breast cancer subject that has a PALB2 mutation and/or BRCA2 gene mutation as in instant claims 2, 4, 10, 12, 14-17 with reasonable expectation of success of treating breast cancer.
It would have been obvious to a person of ordinary skill in the art to administer compound I or a salt thereof intravenously, since intravenous administration of anti-cancer agents is well known.

	5) Claims 1, 2, 3, 4, 6, 7, 8,10-18, 20, 26, 32-33, 57, 61, 63, 82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 229-230 of co-pending Application No. 16/277,089 (reference application), in view of Soong (US 2017/0143737, PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of compound I or a salt or solvate thereof where the subject has a PALB2 mutation and/or a BRCA2 mutation; drawn to method of treating cancer in a subject comprising administering a pharmaceutical composition comprising compound I or a salt or solvate thereof and a carrier or excipient at a dose of about 50 mg to about 650 mg (as in instant claim 35) where the subject has a PALB2 mutation and/or a BRCA2 mutation. Claims of ‘089 are drawn to a method of treating cancer such as breast cancer, ovarian cancer in a subject comprising administering a therapeutically effective amount of compound I (instant compound I) or a salt or solvate thereof. ‘089 does not teach wherein the subject with breast cancer has BRCA2 mutation. Administration of compound I to a subject with breast cancer wherein the subject has BRCA2 mutation would have been obvious in view of Soong (US 2017/0143737, PTO-1449) as discussed above.
‘089 does not explicitly teach administration of the amounts as in instant claims 18, 20, 26, 57, 61, 63.
‘089 does not explicitly teach administration of the compound A or a composition comprising compound A in a 28-day cycle as in instant claims 32, 33, 82.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound I to a breast cancer subject that has a PALB2 mutation and/or BRCA2 gene mutation as in instant claims because 1) because ‘089 teaches Compound I (instant compound I) is administered to a subject to treat cancer, and 2) Soong also teaches that combination of olaparib and Compound A (compound I) significantly inhibited tumor growth of BRCA2-deficient triple-negative breast cancer patient-derived xenograft (PDX) model. One of ordinary skill in the art would have been motivated to administer compound I to a breast cancer subject that has a PALB2 mutation and/or BRCA2 gene mutation as in instant claims with reasonable expectation of success of treating breast cancer.
It would have been obvious to a person of ordinary skill in the art to administer a dose as in instant claims 18, 20, 26, to a subject such as human or a composition comprising compound A as in instant claims 57, 61, 63. It has been held that it is within the skill in the art to select optimal parameters, such as effective amounts of active agents to be administered, in order to achieve a beneficial effect. The amount of a specific dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, in order to achieve a beneficial effect.
It would have been obvious to a person of ordinary skill in the art to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 to a subject such as human. One of ordinary skill in the art would have been motivated to administer compound A in a 28-day cycle as in instant claims 32, 33, 82 with reasonable expectation of success of treating breast cancer. 
Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
The recitation wherein “the composition provides a plasma compounds I AUC……….” is the property of the composition on administration, it is pointed out that ‘‘089 renders obvious administration of a dose as in instant claim 57, the property is necessarily present or rendered obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.	

Prior Art of Record:
WO2020/051342; 
US 8,853,234; compound A2;
  WO2017105382A1, claims 71, 75, 76 or US 20170166590 (used); crystalline forms, cancer treatment taught, BRCA2;
WO 2019/168688 or US 20190374550 (used);
SOURCE: International Journal of Molecular Sciences (2017), 18(1), 210/1-210/17 CODEN: IJMCFK; ISSN: 1422-0067; Recent evidence demonstrated the efficacy of targeting ribosome biogenesis with the specific inhibitor of rRNA synthesis, CX-5461 has now progressed to a phase I clin. trial in patients with haematol. malignancies and phase I/II trial in breast cancer. 
Drygin et al., Cancer Res; 71(4) February 15, 2011; In vivo antitumor activity of CX-5461 The antitumor activity of CX-5461 was evaluated in two murine xenograft models of human cancers, pancreatic carcinoma (MIA PaCa-2) and melanoma (A375). In these xenograft models, CX-5461 was administered orally (50 mg/kg) either once daily or every 3 days 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627